Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
1.	Claims 1-3, 6, 10, 12, 15, 28-30, 33, and 35 are all the claims for this application.
2.	Claims 1, 29 and 33 are amended and Claim 4 is cancelled in the Response of 9/24/2021. 
3.	Withdrawn Claims 33 and 35 are joined for examination and Claim 28 is amended by Examiner’s Amendment below.
4.	Claims 1-3, 6, 10, 12, 15, 28-30, 33 and 35 are all the claims under examination.

Information Disclosure Statement
5.	The IDS of 9/24/2021 has been considered and entered. The initialed and dated 1449 forms are attached.

Withdrawal of Objection
Claim Objections
6.	The objection to Claim 28 because of informalities is withdrawn.   
Claim 28 is amended by Examiner’s Amendment to insert a comma after “claim 1”. 



Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 1-3, 6, 10, 12, 15, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 1-3, 6, 10, 12, 15, and 28-30 for the recitation “: is a binding interaction” is withdrawn.
	Applicants have amended the claim to replace the phrase ““: is a binding interaction” with the phrase “X and Y are first and second binding partners of a binding pair”. The amendment is reflective of and incorporates the final "wherein" clause for an affinity sufficiently high enough between the GCN4 peptide and the scfv clone, 52SR4, to ensure the stable association into a bispecific protein complex. 
	
	b) The rejection of Claim 29 for reciting improper Markush group language under MPEP 2117 is withdrawn.
Applicants have amended the claim to where the species are recited in the alternative and “or” is replaced with “and” between the penultimate and final species.


Written Description/ New Matter
8.	The rejection of Claim 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claim. 
Double Patenting
9.	The rejection of Claims 1-3  is withdrawn. 
The terminal disclaimer filed on 9/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10954312 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

10.	The rejection of Claims 1-3 10829566 is withdrawn. 
The terminal disclaimer filed on 9/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10829566 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

11.	The rejection of Claims 1-3 
The terminal disclaimer filed on 9/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

12.	The provisional rejection of Claims 1-3 
The terminal disclaimer filed on 9/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent that was to issue for Application No. 16/402,097 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
13.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cynthia Bouchez on 11/9/2021.
The application has been amended as follows: 
28. (Currently amended) The bispecific protein complex according to claim 1, which comprises no more than two scFvs.
REASONS FOR ALLOWANCE
14.	The following is an examiner’s statement of reasons for allowance:
a) Claim 28 is amended to correct a minor typographical error.
b) The IDS of 9/24/2021 is not found to contain any references that would materially effect the patentability of the claims.
c) The claimed bispecific protein complex and the method assay are novel and nonobvious over the art and in view of the terminal disclaimers filed on 9/24/2021 and 11/6/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
15.	Claims 1-3, 6, 10, 12, 15, 28-30, 33 and 35 are allowed.
	                                                                                                                                                                       
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643